SCHOONMAKER, District Judge.
The bankrupt made an offer of composition. The required number of creditors voted to accept it. Two creditors, Fort Pitt Bedding Company and Arbuthnot-Stephenson Company, filed specification of objections to the confirmation of the composition, alleging: (1) That the bankrupt failed to keep books; and (2) that he failed satisfactorily to explain his loss of assets.
The' ease was then referred to a special master to pass on these exceptions and to report his recommendations. That report has been filed, recommending the dismissal of the exceptions and the confirmation of the composition.
To this report the objecting creditors have filed exceptions; and the ease came to be heard before the court. The only matter pressed at the argument before the court was the alleged failure of bankrupt to keep proper records or books of account of borrowed money.
It appears that bankrupt owed to five persons, mostly relatives, some $1,875, which was not shown in his book accounts, although bankrupt regularly employed a bookkeeper to record his business transactions. The bankrupt did, however, testify that he kept a record of this borrowed money on a paper in his safe; the record being in the Jewish language. This paper was not produced nor offered in evidence. We therefore see no escape from the conclusion that the bankrupt failed to keep proper books of account from whieh his financial condition could be ascertained. This will bar his discharge and also prevent the confirmation of the composition. The exceptions to the report of the special master will b.e sustained, and the offer of composition will be disapproved.
An order may be submitted accordingly.